DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-7, 9-15, 17-22, and 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,473,797 in view of Leen et al. [U.S. Pub. 2011/0137467] as demonstrated below:
Instant Application
Patent No. 11,473,797 (not in order)
1. A method of operating a heating, ventilation, or air conditioning (HVAC) system, the method comprising:
10. A heating, ventilation, or air conditioning (HVAC) system, the system comprising: 

retrieving a control decision from a remote computing system via a first network responsive to determining that a connection to a thermostat via a local wireless network cannot be established, 
retrieve a backup control input from a remote computing system via a cellular network responsive to determining that a connection to the local wireless network cannot be established 







wherein the control decision is based on a setpoint provided via a user device to the thermostat via a local wireless connection using the local wireless network and to the remote computing system via the first network,
receive a control input from a user device via a local wireless network; and 

receive the control signal from the headless thermostat device via the local wireless network; and provide the control signal to the HVAC equipment for operation of the HVAC equipment in accordance with the control input,
 the control decision determined by the remote computing system performing a control algorithm that outputs the control decision based on the setpoint;

generate a backup control signal for the HVAC equipment based on the backup control input; and provide the backup control signal to the HVAC equipment to affect the operation of the HVAC equipment.
generating a control signal for HVAC equipment based on the control decision; and

generate a control signal for HVAC equipment based on the control input;
providing the control signal to the HVAC equipment to affect operation of the HVAC equipment, wherein the HVAC equipment comprises an adapter unit;

provide the backup control signal to the HVAC equipment to affect the operation of the HVAC equipment

 an adapter unit comprising one or more circuits configured to
wherein determining that the connection to the local wireless network cannot be established comprises determining that a wireless connection between the adapter unit and the thermostat cannot be established, and 

retrieve a backup control input from a remote computing system via a cellular network responsive to determining that a connection to the local wireless network cannot be established 

wherein the thermostat is a headless thermostat device structured without a display and without any mechanism for manually receiving control inputs from a user.

a headless thermostat device that is structured without a variable display and without any mechanism for manually or verbally receiving control inputs from a user, the headless thermostat device comprising one or more circuits 

	Leen et al. teaches the underlined portions where the control decision is based on a setpoint  ("equipment interface module 22 may provide signals for heating or cooling to HVAC component controller 20 in order to maintain building air temperature (as indicated by return air sensor 36) at a predetermined set point. In some instances, equipment interface module 22 may maintain building air temperature in accordance with the most recent temperature set point used by thermostat 28 [par. 0031]") and where the wireless connection between the adapter unit and the thermostat cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0033]"). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Leen's teachings, with the teachings of Patent No. 11,473,797, for the benefit continuing to operate the HVAC system even when communication between the adapter unit and the thermostat is lost.
Claims 2-7, 9-15, 17-22, and 24-32 are rejected via an analysis similar to the one presented above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WEN-LIANG CHANG/
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119